Title: To John Adams from William Tudor, Sr., 13 December 1816
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 13 Decr. 1816
				
				Was I to draw the Portraits of the two Characters You mention, of the first I should say that he was not a Man of military Genius, but of consummate Discretion. He could rise on Misfortune in an extraordinary Manner & thus obtained the Confidence of his motley Army. But he committed several gross Blunders. The first was at Long Island in 1776. After our the Battle in which we were defeated by the overpowering veteran Force of Sir W. Howe, & in which Lord Stirling & Genl. John Sullivan were captured he threw over the whole of our disposable Force from New York, & lay at Brooklyne & lay there with a very inferior and comparatively undisciplined Army four Days, whilst the Enemy, exulting in Victory, were aided by 28 Sail of Men of War & seven hundred sail of Transports loaded with every Thing an Army could require, occupied the Harbour of New york. And had it not been for the miserable Conduct of the British General a fatal if not final Blow must have given to our revolutionary Struggle. Three Weeks afterwards when we retreated Helter Skelter to Morris Heights three Miles from King’s Bridge. In consequence of the men refusing to submitting to any farther Fatigue Duty in erecting Redoubts, in which they had been employed the whole Summer, & which had never been defended, he declared in his general Orders that Fort Washington should never be surrendered without fighting. He soon after retreated to White Plains, because General Lee who had arrived from South Carolina, told him that an Army without Naval Support, had no Security on an Island. We retreated & left Two thousand discouraged Soldiers to be captured. One third of whom perished during the ensuing Winter in the damp Churches of New York where they were imprisoned. His third great Mistake was committed at Brandywine, when the Enemy completely duped him & got Possession of Philadelphia. I add Nothing about the Blunders of Germantown or Monmouth. The Treaty of Paris covered his mistakes, & Washington is to go down to Posterity as the greatest Soldier of his Age & the Father of his Country (Whilst the rest of you are to be considered as meer Congress Men & ignorant Financiers). That I may be understood—by Discretion, I mean his political and moral Discretion. Of Hamilton I knew Nothing as to his Education or Abilities except what I concluded from his Writings & Newspaper Reports. I left the Army in 1777, & had but a slight Acquaintance with him, & never saw him afterwards. The Attack I once made upon him, arose from his daring Injustice to the Man, who in early Life did me important Services, & had so faithfully, long, & ardently defended the best & highest Interests of my Country. In the present State, of Party Malignity, & audacious Prejudice, Pamphlets & News Papers are but ephemeral Productions. The time will come, I trust, when Justice shall be done to the Character of the second President of the United States. Your Writings of which the Public are possessed will furnish the future Historian with Facts & Reasonings to dignify his Subject—Still let me intreat You to leave some Memoirs that shall instruct Posterity, & illustrate the important Transactions of the Period in which You lived.At present may we not exclaim with CowperBut the Age of virtuous Politicks is pastAnd we are deep in that of cold PretencePatriots are grown too shrewd to be sincereAnd We too wise to trust them.Your obliged Friend
				
					Wm Tudor
				
				
			